Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Japan on May 24, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 6,005,967) in view of Harviainen et al. (US 2018/0270464).
As to Claim 1, Nakagawa teaches a 3D AR content creation device, comprising: 
a camera (Nakagawa discloses a wide-angle camera in C1L39); 
a position information sensor that detects position information of the camera (Nakagawa discloses “102 is a background picture cut-out unit for cutting out a background picture entering a viewing field by the viewing point information of viewing point direction, position and angle of field of view from the background picture in a wide range” in C3L64–C4L1. Here, the camera position can be detected by a GPS. For example, Harviainen discloses a GPS in Fig 17); and
 a controller, wherein the controller measures depths of feature points of at least a part of a background image captured by the camera, gives position coordinates of a space corresponding to the background image to an AR object having the feature points of the background image and a 3D image from the position information of the camera and the measured depths of the feature points, and evaluates depths of the feature points of the background image and the AR object to obtain a composite image (Nakagawa discloses “a picture by comparing the background depth information from 103 and position of foreground object from 104” in C4L9-14; “The background depth information is generated by a three-dimensional measuring apparatus such as range finder” in C5L20-22; “a moving foreground object generating unit for generating a moving object which moves in a three-dimensional space according to moving control information… and as a latter example, a ball bounces in a room. In this case, once the initial motion direction is determined, the subsequent trajectory until hitting against the wall can be calculated dynamically” in C7L9-19. Here, it is obvious that the 3D measuring apparatus is controlled by a controller. For example, Harviainen discloses a controller in [0114].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Nakagawa with the teaching of Harviainen so as to use a GPS to obtain the position of the device and a controller to control all the sensors within the device.

As to Claim 2, Nakagawa in view of Harviainen teaches the 3D AR content creation device according to claim 1, wherein the camera is a 3D camera that captures a 3D image as a background image, and the controller generates space shape surface data as a collection of surface data having the feature points of the background image as vertices (Nakagawa discloses sensors to capture background picture and background depth in Fig 1; “for generating the foreground object information as the information for synthesizing the object in the picture such as the shape and 

As to Claim 3, Nakagawa in view of Harviainen teaches the 3D AR content creation device according to claim 1, further comprising: 
a wide-angle camera that has a wider imaging area than a camera for capturing a background image and obtains a wide-angle image, wherein the controller gives position coordinates of a space corresponding to the wide-angle image to the feature points of the background image, and arranges an AR object having a 3D image in a space corresponding to the wide-angle image (Nakagawa discloses “a wide-angle plane picture taken by a wide-angle lens” in C1L38-39; background image with depth information in Fig 1; “the shape and position of the foreground object placed in three-dimensional space together with viewing point information… for synthesizing the picture of the foreground object on the background picture in consideration of the hiding relation of the background picture and foreground object picture from 102 by comparing the background depth information from 103 and position of foreground object from 104” in C4L6-14.)

Claim 4, Nakagawa in view of Harviainen teaches the 3D AR content creation device according to claim 3, wherein the wide-angle camera that obtains the wide-angle image is a 360° camera that captures approximately 360° surrounding images (Nakagawa discloses “from a wide-angle plane picture taken by a wide-angle lens, or a columnar projected picture taken by rotating 360 degrees in the horizontal direction around one viewing point known as a panoramic picture” in C1L38-41; “Various methods are known to create a panoramic picture, including a method of taking while rotating the photo detector of a vertical slit by 360 degrees” in C2L14-17.)

As to Claim 5, Nakagawa in view of Harviainen teaches the 3D AR content creation device according to claim 1, further comprising:
a 3D display that performs 3D display of the composite image (Harviainen discloses AR/VR device (e.g. an HMD) in [0062-0063]).

As to Claim 6, Nakagawa in view of Harviainen teaches the 3D AR content creation device according to claim 3, wherein the controller stores the background image or the background image and the wide- angle image (Nakagawa, Fig 1).

As to Claim 7, Nakagawa in view of Harviainen teaches the 3D AR content creation device according to claim 1, wherein the controller measures movement of the camera or the wide-angle camera, recalculates position coordinates of a space given to the AR object having the feature points of the background image and the 3D image based on measured movement data, and stores the measured movement data (Nakagawa discloses “synthesize the picture from an arbitrary viewpoint” in C1L21; “by cutting out the region designated by Rx, Lx, Uy, By, depending on the angle of rotation θ, a picture corresponding to the horizontal rotation of the viewing point can be synthesized” in C2L4-5; “As for rotation of viewing point, on the other hand, it is enough to vary only the cut-out position of picture, and therefore the background picture can be synthesized in a simple processing as compared with computer graphics of synthesizing the background picture from complicated three-dimensional shape” in C3L23-28; “three-dimensional mutual actions of the foreground object and background, together with synthesization of background by rotation of viewing point” in C10L41-43; storing background picture with depth information in Fig 5.)

As to Claim 8, Nakagawa in view of Harviainen teaches the 3D AR content creation device according to claim 7, wherein the controller gives a parameter to the AR object having the 3D image, and has a parameter for selecting a method of subtracting the movement data from the position coordinates of the space and a method of holding the position coordinates of the space as a method of recalculating the position coordinates of the space with respect to movement of the camera or the wide- angle camera (Nakagawa discloses “The three-dimensional position of the peak 304 is expressed by the system of rectangular coordinates of X, Y, Z. As shown in FIG. 3b, the origin is set at the same viewing point as the system of columnar coordinates of the panoramic picture” in C5L40-42; movement data expressed by equ (6) and polygons of the foreground object in col 6.)

Claim 12, Nakagawa taches a 3D AR content playback device, comprising:
a playback device; and a display, wherein the playback device reproduces a background image having position coordinates at feature points, reproduces an AR object having position coordinates of a space to which the feature points of the background image belong, compares the position coordinates of the feature points of the background image with the position coordinates of the AR object, obtains a composite image of the background image and the AR object based on the comparison result, and displays the composite image on the display (Nakagawa discloses “a picture synthesizing unit for synthesizing the picture of the foreground object on the background picture in consideration of the hiding relation of the background picture and foreground object picture from 102 by comparing the background depth information from 103 and position of foreground object from 104” in C4L9-14; “The background depth information is generated by a three-dimensional measuring apparatus such as range finder” in C5L20-22; “When a picture is synthesized from a three-dimensional model of an object or a reflection model of a surface hitherto used in computer graphics or the like, it is possible to synthesize the picture from an arbitrary viewpoint” in C1L18-21; in a foreground object generating unit 104, a list of peaks, three-dimensional coordinates of peaks 302-304, and polygon attribute information are generated in C5L30-51. Harviainen further discloses a VR/AR headset for content playback in [0063]; “Exemplary playback systems may default to a viewpoint position that is equivalent to the camera position. In the example of FIG. 13, the client device generates a single composite video 1340 from the three separate layers” in [0105]; “FIG. 14 schematically illustrates a process of generating a composite video 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Nakagawa with the teaching of Harviainen so as to generate a composite video and playback the composite video by an AR/VR headset (Harviainen, [0002]).

As to Claim 13, Nakagawa in view of Harviainen teaches the 3D AR content playback device according to claim 12, wherein the playback device reproduces a wide-angle image having a wider image area than the background image, compares the position coordinates of the feature points of the background image and the position coordinates of the AR object, which are position coordinates in a space corresponding to the wide-angle image, obtains a composite image by arranging the background image and the AR object on the wide-angle image based on the comparison result, and displays the composite image on the display (Nakagawa discloses “image synthesizing apparatuses for cutting out a picture depending on the direction of viewing point and angle of field of view indicated by the viewer, from a wide-angle plane picture taken by a wide-angle lens” in C1L35-39; “103 is a background depth store for storing the depth information of the background in a wide range corresponding to the background picture stored in 101, 104 is a foreground object generating unit for generating the foreground object information as the foreground object placed in three-dimensional space together with viewing point information, and 105 is a picture synthesizing unit for synthesizing the picture of the foreground object on the background picture in consideration of the hiding relation of the background picture and foreground object picture from 102 by comparing the background depth information from 103 and position of foreground object from 104” in C4L1-14; see also Fig 1 & 5.)

As to Claim 14, Nakagawa in view of Harviainen teaches the 3D AR content playback device according to claim 12, wherein the background image, the AR object, and the composite image are 3D images, and the playback device performs 3D display on the display (Nakagawa discloses “103 is a background depth store for storing the depth information of the background in a wide range corresponding to the background picture stored in 101, 104 is a foreground object generating unit for generating the foreground object information as the information for synthesizing the object in the picture such as the shape and position of the foreground object placed in three-dimensional space together with viewing point information, and 105 is a picture synthesizing unit for synthesizing the picture of the foreground object on the background picture in consideration of the hiding relation of the background picture and foreground object picture from 102 by comparing the background depth information from 103 and position of foreground object from 104” in C4L1-14. Harviainen further discloses an AR/VR headset for 3D display in [0062-0063]).

Claim 15, Nakagawa in view of Harviainen teaches the 3D AR content playback device according to claim 12, wherein the playback device has a touch sensor for a viewer to operate a 3D AR content, updates the position coordinates of the feature points of the background image and position coordinates of a 3D AR object by selecting a 3D AR object on the composite image displayed on the display or by designating points of the background image, obtains a composite image that moves the viewer's line of sight to the selected location, and displays the composite image (Nakagawa discloses “102 is a background picture cut-out unit for cutting out a background picture entering a viewing field by the viewing point information of viewing point direction, position and angle of field of view from the background picture in a wide range” in C3L64-C4L1. Harviainen teaches a 3D display with touchpad 1728 in Fig 17; client device sets the viewpoint and adjust a virtual camera used for rendering in Fig 5. Here, setting viewpoint by heading tracking is performed by monitor a motion vector, which can also be performed by a touch movement with the same motion vector.)

As to Claim 16, Nakagawa in view of Harviainen teaches the 3D AR content playback device according to claim 14, wherein the playback device gives parameters to an AR object having the 3D image so that one or more of 3D image transparency, display priority, rotation, movement, and size change can be set (Harviainen discloses “alpha compositing may be used to indicate which areas within a sphere are transparent or semi-transparent” in [0045]; “While rendering spheres, for each sphere, set the transparency of each pixel according to the masking values 

As to Claim 17, Nakagawa in view of Harviainen teaches the 3D AR content playback device according to claim 12, wherein the playback device reproduces space shape surface data as a collection of surface data having the feature points of the background image as vertices, generates or reproduces an insertion image, replaces the background image with the insertion image in one or more areas of the surface data to obtain a replacement image, and displays an image including the replacement image (Nakagawa discloses “a picture synthesizing unit for synthesizing the picture of the foreground object on the background picture in consideration of the hiding relation of the background picture and foreground object picture from 102 by comparing the background depth information from 103 and position of foreground object from 104” in C4L9-14; “As for rotation of viewing point, on the other hand, it is enough to vary only the cut-out position of picture, and therefore the background picture can be synthesized in a simple processing as compared with computer graphics of synthesizing the background picture from complicated three-dimensional shape” in C3L23-28; “three-dimensional mutual actions of the foreground object and background, together with synthesization of background by rotation of viewing point” in C10L41-43. Harviainen also discloses a process of generating a composite video with the viewpoint translation in [0106].)

Claim 19, Nakagawa in view of Harviainen teaches a 3D AR content creation system having the 3D AR content creation device according to claim 1, comprising: 
a 3D AR content playback device and at least two first and second 3D AR content creation devices connected to a first network, wherein each of the first and second 3D AR content creation devices has a configuration of the 3D AR content creation device, the first 3D AR content creation device distributes a 3D AR content to the 3D AR content playback device through the first network, the first and second 3D AR content creation devices are connected by a second network, and the second 3D AR content creation device transmits a positional relationship with the first 3D AR content creation device to the first 3D AR content creation device through the second network (Harviainen discloses a VR/AR headset for content playback in [0063]; 3D reconstruction based on the combination of left/right images in Fig 1-2; content server in [0012]. Here, the VR/AR headset has a first network, while content server refers to a second network.)

As to Claim 20, Nakagawa in view of Harviainen teaches the 3D AR content playback device according to claim 12, comprising: 
a 3D AR content creation device, the 3D AR content playback device, a 3D AR object bank service, and a 3D AR content storage service that are connected to a first network, wherein the 3D AR content creation device downloads a 3D AR object from the 3D AR object bank service through the first network, and uploads the created 3D AR content to the 3D AR content storage service through the first network, and the 3D AR content playback device downloads a 3D AR content from the 3D AR content storage service through the first network (Harviainen discloses a VR/AR headset for content playback and a content server in [0063]; “Block 310 provides for content creator capturing and uploading content in a 3D format to a content server” in [0042]; “Content may also be uploaded and stored to the content server 404 in its original format” in [0060]; 3D reconstruction based on the combination of left/right images in Fig 1-2; content server in [0012]. It is well-known that the content can also be obtained from a content library of a third party (i.e. a remote server).)


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Harviainen and Smithwick (US 2014/0333899).
As to Claim 9, Nakagawa in view of Harviainen teaches the 3D AR content creation device according to claim 2, wherein the controller designates one or more pieces of surface data having feature points of the image as vertices and masks a background image of an area of the designated surface data (Nakagawa discloses “One polygon 301 is expressed by three elements, that is, a list of peaks for composing the polygon 301, three-dimensional coordinates of peaks 302, 303, 304 in the list, and polygon attribute information necessary for rendering such as polygon color and reflection coefficient” in C5L33-38. Harviainen discloses “a bit mask identifying transparent regions of at least one of the depth layers” in [0011]. Smithwick further discloses “The opaque portion of the screen element corresponds in size, shape, and location to the displayed virtual object image to provide a mask for the virtual image” in opaque portion of the screen element corresponds in size, shape, and location to the displayed virtual object image, whereby the opaque portion provides a dynamic mask for the displayed virtual object image” in [0016].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Nakagawa and Harviainen with the teaching of Smithwick so as to utilize a dynamic mask to enhance a displayed virtual image such as the image of character or object selectively positioned within a real life set or set with physical objects (Smithwick, [0002]).


Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Harviainen and Nakamura et al. (US 2012/0313946).
As to Claim 10, Nakagawa in view of Harviainen teaches the 3D AR content creation device according to claim 1, wherein the controller converts the background image and the 3D image of the AR object into 2D images and stores the converted background image and the converted image of the AR object (Nakagawa discloses converting 3D (x,y,z) coordinates to 2D (u,v) coordinates in col 6. Nakamura further directly discloses converting 3D background image to 3D background image in [0227-0230, 0560-0561]; converting 3D foreground image to 2D foreground image in [0497]; a storage medium 28 to store image data in [0160].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Nakagawa and 

As to Claim 11, Nakagawa in view of Harviainen and Nakamura teaches the 3D AR content creation device according to claim 10, wherein the controller evaluates the depths of the feature points of the background image and the AR object, and obtains a composite image of a 2D-converted background image and a 2D- converted AR object, and stores the composite image (Nakagawa discloses comparing the depth information between background image and foreground image in C4L11-14. Nakamura further discloses “the above four icons 42 to 45 superimposed on a two-dimensional background image” in [0481]; “the CPU 20 sequentially superimposes the center region 61A of the foreground image 61 and the above template image 46 on the two-dimensional background image 40” in [0499]; a storage medium 28 to store image data in [0160].)

As to Claim 18, Nakagawa in view of Harviainen teaches the 3D AR content playback device according to claim 12, wherein the playback device reproduces a 2D-converted background image and a 2D- converted AR object, compares the position coordinates of the feature points of the background image with the position coordinates of the AR object, obtains a composite image of the 2D- converted background image and the 2D-converted AR object based on the comparison result, and displays the composite image on the display (Nakagawa discloses converting 3D (x,y,z) coordinates to 2D (u,v) coordinates in col 6; “a picture by comparing the background depth information from 103 and position of foreground object from 104” in C4L9-14. Nakamura further directly discloses converting 3D background image to 3D background image in [0227-0230, 0560-0561]; converting 3D foreground image to 2D foreground image in [0497]. Please notes that it is unclear how to compare 2D position coordinates of the feature points to obtain a composite image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Nakagawa and Harviainen with the teaching of Nakamura so as to convert 3D image data to 2D image data for a 2D display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612